Court of Appeals
of the State of Georgia

                                                            ATLANTA, January 03, 2018

The Court of Appeals hereby passes the following order

A18A0824. REGINALD MCRAE v. THE STATE.


       The appellant in this case failed to comply with the notice of docketing mailed by this
Court and with Court of Appeals Rules 22 (a) and 23 (a), regarding the filing of an enumeration
of errors and brief within twenty days after the appeal was docketed. See also Court of Appeals
Rule 13.

      On December 13, 2017, this Court ordered the appellant to file an enumeration of errors
and a brief no later than December 22, 2017. As of the date of this order, the appellant's
enumeration of errors and brief still have not been filed. Accordingly, this appeal is deemed
abandoned and is hereby ordered DISMISSED. Court of Appeals Rules 7, 23 (a).

       Because procedural deficiencies have deprived the appellant of the right of appellate
review, the appellant is hereby informed of the following in accordance with Rowland v. State,
264 Ga. 872 (452 SE2d 756) (1995):

       This Court has dismissed your appeal because an enumeration of errors and a
       brief have not been filed on your behalf as required. If this failure occurred while
       you were represented by legal counsel and was due to your appellate counsel's
       failure to perform the duties of appellate counsel, and if you still wish to appeal,
       you may file a motion in the trial court for permission to pursue an out-of-time
       appeal. If the trial court grants your motion for an out-of-time appeal, you will
       have 30 days from the filing date of the order granting your motion to file in the
       trial court a notice of appeal from the judgment of conviction and sentence. If the
       trial court denies your motion for an out-of-time appeal, you will have 30 days
       from the filing date of the order denying your motion to file in the trial court a
       notice of appeal from that order.
        The Clerk of Court is directed to send a copy of this order to the appellant as well as to
the appellant's attorney of record, if any. The appellant's attorney is also directed to send a copy
of this order to the appellant.




                                       Court of Appeals of the State of Georgia
                                            Clerk's Office, Atlanta, January 03, 2018.

                                            I certify that the above is a true extract from the minutes
                                       of the Court of Appeals of Georgia.

                                            Witness my signature and the seal of said court hereto
                                       affixed the day and year last above written.

                                                                          , Clerk.